Citation Nr: 1544002	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy, to include carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for headaches.

5.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  A January 2010 rating decision denied the Veteran's claim of entitlement to service connection for cervical spine radiculopathy.  A May 2014 rating decision denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, TBI, and headaches.  A March 2015 rating decision continued the 20 percent evaluation of the Veteran's left shoulder disability, denied service connection for PTSD, and denied a TDIU.  

The issues of entitlement to a rating in excess of 10 percent for a right eye disability and whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left eye disability have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his cervical radiculopathy is either directly related to his military service or secondarily related to his service-connected left shoulder disability.  As an initial matter, the Board notes that the Veteran complained of pain in his cervical vertebrae following a fall in February 1973.  In July 1975, it was noted that the temperature of the Veteran's left arm was approximately 5 degrees cooler than his right arm.  The Veteran complained of pain in his left shoulder with loss of sensation and grip in his arm and hand.  The Veteran complained of weakness and numbness of the left upper extremity and hand.  

The Veteran underwent a VA examination in January 2010, at which time the examiner diagnosed the Veteran with CTS of the left hand and cervical radiculopathy secondary to cervical degenerative disc disease.  The examiner noted that the specific nerves involved in the Veteran's disability were the C5-C6 nerve roots.  The examiner found that there was no evidence that the Veteran's left shoulder disability played any part in causing or aggravating the Veteran's radiculopathy or CTS.  The examiner did not, however, address whether the Veteran's cervical radiculopathy was directly related to his in-service experiences, which, as noted above, included a fall that resulted in pain in his cervical vertebrae.

The Veteran underwent an additional examination in October 2014, at which time the examiner found, contrary to the findings of the January 2010 examiner, that the Veteran did not have a peripheral nerve condition or peripheral neuropathy, and that his subjective complaint of left upper extremity numbness was less likely as not caused by an in-service injury.  As a rationale for this opinion, the examiner noted that a May 2000 EMG study was unremarkable with no evidence for bilateral median or ulnar neuropathy.  Instead, the examiner found that the Veteran's left upper extremity numbness was more likely than not related to a non-service connected diagnosis such as depression or somatization disorder.  The examiner did not reconcile his finding of no diagnosis with the conclusion of the January 2010 examiner that the Veteran indeed had radiculopathy affecting the C5-C6 nerve roots.  Furthermore, the examiner did not order a contemporaneous EMG examination of the Veteran, nor did he expand upon why the May 2000 EMG, which showed no bilateral median or ulnar neuropathy, meant that the Veteran did not suffer from radicular neuropathy.  In January 2015, the examiner clarified that the Veteran's current neurological disability of the left upper extremity was not likely caused by the Veteran's service-connected left shoulder disability, nor was it aggravated by the Veteran's left shoulder disability.  

The examinations that have been provided to the Veteran have been inadequate, and the Veteran should be provided with an additional examination while this case is on remand.  

With respect to the Veteran's other claims, in order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in May 2014, the RO, in part, denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, TBI, and headaches.  Later in May 2014, the Veteran filed a notice of disagreement as to these denials of service connection.  In March 2015, the RO continued the 20 percent evaluation of the Veteran's left shoulder disability, denied service connection for PTSD, and denied a TDIU.  In July 2015, the Veteran filed a notice of disagreement as to these denials. 

As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand these claims to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). However, the issues listed in the notice of disagreement will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cervical radiculopathy.  The examiner should review the Veteran's claims file and consider the Veteran's contentions regarding the duration of his symptomatology.  Any appropriate tests, including EMG tests, should be ordered if necessary to accurately describe the nature of the Veteran's radiculopathy, to include CTS.  Then, the examiner should:

a)  Describe the nature of the Veteran's cervical radiculopathy.

b)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's cervical radiculopathy either began during or was otherwise caused by the Veteran's military service.  Why or why not?  The effect of the Veteran's numerous in-service injuries to his left shoulder and resulting surgery to the left shoulder, the Veteran's in-service complaints of radicular symptoms in his left arm, and the Veteran's in-service injury to his cervical spine should be considered.

c)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's cervical radiculopathy was caused by the Veteran's service-connected left shoulder disability, including any residuals that the Veteran has suffered as the result of his left shoulder surgery.  Why or why not? 

d)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's cervical radiculopathy was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected left shoulder disability.  Why or why not?  If aggravation is found, the extent thereof must be set forth, to include a baseline level of the cervical radiculopathy prior to being aggravated.

2.  Then, consider the issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, entitlement to service connection for TBI, entitlement to service connection for headaches, entitlement to a rating in excess of 20 percent for a left shoulder disability, and entitlement to a TDIU.  If the benefits sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the claim of entitlement to service connection for cervical radiculopathy.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

